EXHIBIT 10.2
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT (THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY
LAWS”). NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES OR ANY INTEREST THEREIN MAY BE MADE EXCEPT
(A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
ANY APPLICABLE BLUE SKY LAWS OR (B) IF THE COMPANY HAS BEEN FURNISHED WITH AN
OPINION OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL WILL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT NO REGISTRATION IS REQUIRED
BECAUSE OF THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE BLUE SKY LAWS.
 
WARRANT
 
To Purchase _______ Shares of Common Stock
of
DOUBLE EAGLE HOLDINGS, LTD.
 
EXERCISABLE ON OR BEFORE, AND VOID AFTER
5:00 P.M. EASTERN TIME ON __________, 2016 (Five years from issuance)
 
THIS CERTIFIES THAT, for good and valuable consideration, __________________
(“Holder”), or its registered assigns, is entitled to subscribe for and purchase
from DOUBLE EAGLE HOLDINGS, LTD., a Nevada corporation (the “Company”), at any
time after _____________, 2011, to and including ______________, 2016,
_____________ (____) fully paid and non-assessable shares of the Common Stock of
the Company (“Shares”) at the price of $0.12 per Share (the “Warrant Exercise
Price”), subject to the anti-dilution provisions of this Warrant.
 
The Shares that may be acquired upon exercise of this Warrant are sometimes
referred to herein as the “Warrant Shares.” As used herein, the term “Holder”
includes any party who acquires all or a part of this Warrant as a registered
transferee of Holder, or any record holder or holders of the Warrant Shares
issued upon exercise, whether in whole or in part, of the Warrant. The term
“Shares” means the common stock, par value $0.001 per share, of the Company, and
will also include any capital stock of any class of the Company hereafter
authorized which will not be limited to a fixed sum or percentage in respect of
the rights of the holders thereof to participate in dividends or in the
distribution of assets upon the voluntary or involuntary liquidation,
dissolution, or winding up of the Company. The term “Convertible Securities”
means any stock or other securities convertible into, or exchangeable for,
Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
This Warrant is subject to the following provisions, terms and conditions:
 
1.           Exercise; Transferability.
 
(a)           The rights represented by this Warrant may be exercised by the
Holder hereof, in whole or in part (but not as to a fractional Share), by
written notice of exercise (in the form attached hereto) delivered to the
Company at the principal office of the Company prior to the expiration of this
Warrant and accompanied or preceded by the surrender of this Warrant along with
a check in payment of the Warrant Exercise Price for such shares.
 
(b)           Notwithstanding anything contained herein to the contrary
contained herein then the Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Warrant Exercise Price, elect instead to receive upon such exercise the “Net
Number” of Shares determined according to the following formula (a “Cashless
Exercise”):
 
Net Number = (A x B) - (A x C)
B
 
For purposes of the foregoing formula:
 
A= the total number of Shares with respect to which this Warrant is then being
exercised.
 
B= as applicable: (i) the closing sale price of the Shares on the Trading Day
immediately preceding the date of the applicable exercise notice if such
exercise notice is (1) both executed and delivered pursuant to Section 1(a)
hereof on a day that is not a Trading Day or (2) both executed and delivered
pursuant to Section 1(a) hereof on a Trading Day prior to the opening of
“regular trading hours” (as defined in Rule 600(b)(64) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, (ii) the bid
price of the Shares as of the time of the Holder’s execution of the applicable
exercise notice if such exercise notice is executed during regular trading hours
on a Trading Day and is delivered within two (2) hours thereafter pursuant to
Section 1(a) hereof or (iii) the closing sale price of the Shares on the date of
the applicable Exercise Notice if the date of such Exercise Notice is a Trading
Day and such Exercise Notice is both executed and delivered pursuant to Section
1(a) hereof after the close of “regular trading hours” on such Trading Day.
 
 
C= the Exercise Price then in effect for the applicable Shares at the time of
such exercise.

 
 
“Trading Day” shall mean a day on which the New York Stock Exchange is open for
trades.

 
 
2

--------------------------------------------------------------------------------

 
 
2.           Exchange and Replacement. Subject to Sections 1 and 7 hereof, this
Warrant is exchangeable upon the surrender hereof by the Holder to the Company
at its office for new Warrants of like tenor and date representing in the
aggregate the right to purchase the number of Warrant Shares purchasable
hereunder, each of such new Warrants to represent the right to purchase such
number of Warrant Shares (not to exceed the aggregate total number purchasable
hereunder) as will be designated by the Holder at the time of such surrender.
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
will make and deliver a new Warrant of like tenor, in lieu of this
Warrant.  This Warrant will be promptly canceled by the Company upon the
surrender hereof in connection with any exchange or replacement. The Company
will pay all expenses, taxes (other than stock transfer taxes), and other
charges payable in connection with the preparation, execution, and delivery of
Warrants pursuant to this Section 2.
 
3,           Issuance of the Warrant Shares.
 
(a)           The Company agrees that the Warrant Shares purchased upon exercise
of this Warrant will be and are deemed to be issued to the Holder as of the
close of business on the date on which this Warrant will have been surrendered
and the payment made for such Warrant Shares as aforesaid. Subject to the
provisions of paragraph (b) of this Section 3, certificates for the Warrant
Shares so purchased will be delivered to the Holder within a reasonable time,
not exceeding fifteen (15) days after the rights represented by this Warrant
will have been so exercised, and, unless this Warrant has expired, a new Warrant
representing the right to purchase the number of Warrant Shares, if any, with
respect to which this Warrant will not then have been exercised will also be
delivered to the Holder within such time.
 
(b)           Notwithstanding the foregoing, however, the Company will not be
required to deliver any certificate for Warrant Shares upon exercise of this
Warrant except in accordance with registration under or exemptions from the
applicable securities registration requirements under the Securities Act or
applicable Blue Sky Laws. Nothing herein, however, will obligate the Company to
effect registrations under the Securities Act or applicable Blue Sky Laws. The
Holder agrees to execute such documents and make such representations,
warranties, and agreements as may be required solely to comply with the
exemptions relied upon by the Company for the issuance of the Warrant Shares.
 
4.           Covenants of the Company. The Company covenants and agrees that all
Warrant Shares will, upon issuance, be duly authorized and issued, fully paid,
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant a
sufficient number of Shares to provide for the exercise of the rights
represented by this Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Anti-Dilution Adjustments. The provisions of this Warrant are
subject to adjustment as provided in this Section 5.
 
(a)           The Warrant Exercise Price will be adjusted from time to time such
that in case the Company will hereafter:
 
(i)           pay any dividends on any class of stock of the Company payable in
Shares or Convertible Securities;
 
(ii)          subdivide its then outstanding Shares into a greater number of
Shares; or
 
(iii)         combine outstanding Shares by reclassification or otherwise;
 
then, in any such event, the Warrant Exercise Price in effect immediately prior
to such event will (until adjusted again pursuant hereto) be adjusted
immediately after such event to a price (calculated to the nearest full cent)
determined by dividing (A) the number of Shares outstanding immediately prior to
such event, multiplied by the then existing Warrant Exercise Price, by (B) the
total number of Shares outstanding immediately after such event (including in
each case the maximum number of Shares issuable in respect of any Convertible
Securities), and the resulting quotient will be the adjusted Warrant Exercise
Price per share. An adjustment made pursuant to this Section 5 will become
effective immediately after the record date in the case of a dividend or
distribution and will become effective immediately after the effective date in
the case of a subdivision, combination or reclassification. If, as a result of
an adjustment made pursuant to this Section 5, the Holder of any Warrant
thereafter surrendered for exercise will become entitled to receive shares of
two or more classes of capital stock and other capital stock of the Company, the
Board of Directors (whose determination will be conclusive) will determine the
allocation of the adjusted Warrant Exercise Price between or among shares of
such classes of capital stock. All calculations under this Section 5(a) will be
made to the nearest cent or to the nearest 1/100 of a share, as the case may be.
In the event that at any time as a result of an adjustment made pursuant to this
Section 5(a), the holder of any Warrant thereafter surrendered for exercise will
become entitled to receive any shares of capital stock of the Company other than
Shares, thereafter the Warrant Exercise Price of such other shares so receivable
upon exercise of any Warrant will be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to Shares contained in this Section 5.
 
(b)           Upon each adjustment of the Warrant Exercise Price pursuant to
Section 5(a), the Holder of each Warrant will thereafter (until another such
adjustment) be entitled to purchase at the adjusted Warrant Exercise Price the
number of shares, calculated to the nearest full share, obtained by multiplying
the number of shares specified in such Warrant (as adjusted as a result of all
adjustments in the Warrant Exercise Price in effect prior to such adjustment) by
the Warrant Exercise Price in effect prior to such adjustment and dividing the
product so obtained by the adjusted Warrant Exercise Price.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           In case of any consolidation or merger to which the Company is a
party other than a merger or consolidation in which the Company is the
continuing corporation, or in case of any sale or conveyance to another
corporation of the property of the Company as an entirety or substantially as an
entirety, or in the case of any statutory exchange of securities with another
corporation (including any exchange effected in connection with a merger of a
third corporation into the Company), there will be no adjustment under
Section 5(a) above but the Holder of each Warrant then outstanding will have the
right thereafter to convert such Warrant into the kind and amount of shares of
capital stock and other securities and property which he would have owned or
have been entitled to receive immediately after such consolidation, merger,
statutory exchange, sale, or conveyance had such Warrant been converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale, or conveyance and in any such case, if necessary, appropriate
adjustment will be made in the application of the provisions set forth in this
Section 5 with respect to the rights and interests thereafter of any Holders of
the Warrant, to the end that the provisions set forth in this Section 5 will
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to any shares of stock and other securities and property thereafter
deliverable on the exercise of the Warrant. The provisions of this Section 5(c)
will similarly apply to successive consolidations, mergers, statutory exchanges,
sales or conveyances.
 
(d)           Upon any adjustment of the Warrant Exercise Price, then and in
each such case, the Company will give written notice thereof, by First-class
mail, postage prepaid, addressed to the Holder as shown on the books of the
Company, which notice will state the Warrant Exercise Price resulting from such
adjustment and the increase or decrease, if any, in the number of Shares
purchasable at such price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.
 
6.           No Voting Rights.  This Warrant will not entitle the Holder to any
voting rights or other rights as a shareholder of the Company.
 
7.           Notice of Transfer of Warrant or Resale of the Warrant Shares.  The
Holder, by acceptance hereof, agrees to give written notice to the Company
before transferring this Warrant or transferring any Warrant Shares of such
Holder’s intention to do so, describing briefly the manner of any proposed
transfer. Holder shall also furnish the Company with an opinion of counsel
reasonably acceptable to it to the effect that promptly upon receiving such
written notice, the Company will present copies thereof to counsel to the
original purchaser of this Warrant. The proposed transfer may be effected
without registration under the Securities Act or applicable Blue Sky Laws. The
prospective transferee or purchaser will also execute such documents and make
such representations, warranties, and agreements as may be required solely to
comply with the exemptions relied upon by the Company for the transfer or
disposition of the Warrant or Warrant Shares.
 
8.           Fractional Shares.  Fractional shares will not be issued upon the
exercise of this Warrant, but in any case where the holder would, except for the
provisions of this Section, be entitled under the terms hereof to receive a
fractional share, the number of Shares will be rounded up to the nearest whole
Share.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Governing Law.  This Warrant shall be governed by the laws of the
State of Nevada.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer and this Warrant to be dated ___________, 2011.
 

 
DOUBLE EAGLE HOLDINGS, LTD.
         
 
By:
/s/        Name        Title           

 
 
6

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION FORM
(To be signed upon exercise of Warrant)
 
The undersigned, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, ____________ _________________ of the shares of Common Stock of
Double Eagle Holdings, Ltd. to which such Warrant relates and herewith makes
payment of $__________________ therefore in cash or by certified check and
requests that the certificate for such shares be issued in the name of, and be
delivered to, ______________________, the address for which is set forth below
the signature of the undersigned.
 
Dated: __________________
 

 
____________________________________
(Signature)
 
____________________________________
(Name)
 
____________________________________
(Address)
 
____________________________________
Social Security or Tax Ident. No.

 
 
7

--------------------------------------------------------------------------------

 
 
 
ASSIGNMENT FORM
(To be signed upon authorized transfer of Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
______________________________ the right to purchase ____________ shares of
Common Stock of Double Eagle Holdings, Ltd. to which the within Warrant relates
and appoints ___________________ attorney, to transfer said right on the books
of ________________ with full power of substitution in the premises.
 
Dated: __________________
 

 
____________________________________
(Signature)
 
____________________________________
(Name)
 
____________________________________
(Address)
 
____________________________________
Social Security or Tax Ident. No.